
	

113 HR 916 RH: Federal Land Asset Inventory Reform Act of 2014
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 519
		113th CONGRESS
		2d Session
		H. R. 916
		[Report No. 113–688]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Kind (for himself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Additional sponsors: Mrs. Blackburn, Mr. Chaffetz, Mr. Amodei, Mr. Jones, Mr. Price of North Carolina, Mr. Michaud, Mr. Blumenauer, Mr. Coffman, Mr. Young of Alaska, Mr. Johnson of Ohio, Mr. Pearce, Mr. Petri, Mr. Grayson, Mr. Moran, and Mr. Joyce
		
		
			December 22, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 28, 2013
		
		
			
		
		A BILL
		To improve Federal land management, resource conservation, environmental protection, and use of
			 Federal real property, by requiring the Secretary of the Interior to
			 develop a multipurpose cadastre of Federal real property and identifying
			 inaccurate, duplicate, and out-of-date Federal land inventories, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Land Asset Inventory Reform Act of 2014.
		2.Cadastre of Federal land
			(a)In GeneralThe Secretary shall develop and maintain a current and accurate a multipurpose cadastre of Federal
			 real property to support Federal land management activities, including,
			 but not limited to: resource development and conservation, agricultural
			 use, active forest management, environmental protection, and use of real
			 property.
			(b)Cost-SharingThe Secretary may enter into cost-sharing agreements with States to include any non-Federal lands
			 in a State in the cadastre. The Federal share of any such cost agreement
			 shall not exceed 50 percent of the total cost to a State for the
			 development of the cadastre of non-Federal lands in the State.
			(c)Consolidation and ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a
			 report to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate on—
				(1)the existing real property inventories or any components of any cadastre currently authorized by
			 law or conducted by the Department of the Interior, the statutory
			 authorization for such, and the amount expended by the Federal Government
			 for each such activity in fiscal year 2012;
				(2)the existing real property inventories or any components of any cadastre currently authorized by
			 law or conducted by the Department of the Interior that will be eliminated
			 or consolidated into the multipurpose cadastre authorized by this Act;
				(3)the existing real property inventories or any components of a cadastre currently authorized by law
			 or conducted by the Department of the Interior that will not be eliminated
			 or consolidated into the multipurpose cadastre authorized by this Act,
			 together with a justification for not terminating or consolidating such in
			 the multipurpose cadastre authorized by this Act;
				(4)the use of existing real property inventories or any components of any cadastre currently conducted
			 by any unit of State or local government that can be used to identify
			 Federal real property within such unit of government;
				(5)the cost-savings that will be achieved by eliminating or consolidating duplicative or unneeded real
			 property inventories or any components of a cadastre currently authorized
			 by law or conducted by the Department of the Interior that will become
			 part of the multipurpose cadastre authorized by this Act;
				(6)in consultation with the Director of the Office of Management and Budget, the Administrator of the
			 General Services Administration, and the Comptroller General of the United
			 States, conduct the assessment required by paragraphs (1) through (5) of
			 this subsection with regard to all cadastres and inventories authorized,
			 operated or maintained by all other Executive agencies of the Federal
			 Government; and
				(7)recommendations for any legislation necessary to increase the cost-savings and enhance the
			 effectiveness and efficiency of replacing, eliminating, or consolidating
			 real property inventories or any components of a cadastre currently
			 authorized by law or conducted by the Department of the Interior.
				(d)Coordination
				(1)In generalIn carrying out this section, the Secretary shall—
					(A)participate, pursuant to section 216 of Public Law 107–347, in the establishment of such standards
			 and common protocols as are necessary to assure the interoperability of
			 geospatial information pertaining to the cadastre for all users of such
			 information;
					(B)coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic
			 Data Committee pursuant to Office of Management and Budget Circular A–16
			 and Executive Order 12906 for the implementation of and compliance with
			 such standards as may be applicable to the cadastre;
					(C)make the cadastre interoperable with the Federal Real Property Profile established pursuant to
			 Executive Order 13327;
					(D)integrate with and leverage to the maximum extent practicable current cadastre activities of units
			 of State and local government; and
					(E)use contracts with the private sector, to the maximum extent practicable, to provide such products
			 and services as are necessary to develop the cadastre.
					(2)Contracts considered surveying and mappingContracts entered into under paragraph (1)(E) shall be considered surveying and mapping services as such term is used and as such contracts are awarded in accordance with the selection
			 procedures in title IX of the Federal Property and Administrative Services
			 Act of 1949 (40 U.S.C. 1101 et seq.).
				3.DefinitionsAs used in this Act, the following definitions apply:
			(1)SecretaryThe term Secretary means the Secretary of the Interior.
			(2)CadastreThe term cadastre means an inventory of real property of the Federal Government developed through collecting,
			 storing, retrieving, or disseminating graphical or digital data depicting
			 natural or man-made physical features, phenomena, or boundaries of the
			 earth and any information related thereto, including surveys, maps,
			 charts, satellite and airborne remote sensing data, images, and services,
			 with services performed by professionals such as surveyors,
			 photogrammetrists, hydrographers, geodesists, cartographers, and other
			 such services of an architectural or engineering nature including the
			 following data layers:
				(A)A reference frame consisting of a current geodetic network.
				(B)A series of current, accurate large scale maps.
				(C)An existing cadastral boundary overlay delineating all cadastral parcels.
				(D)A system for indexing and identifying each cadastral parcel.
				(E)A series of land data files, each including the parcel identifier, which can be used to retrieve
			 information and cross reference between and among other data files, which
			 contains information about the use, assets and infrastructure of each
			 parcel, and shall also designate any parcels that the Secretary determines
			 can be better managed through ownership by a non-Federal entity including
			 but not limited to State government, local government, Tribal government,
			 nonprofit organizations, or the private sector.
				(3)Real propertyThe term real property means real estate consisting of land, buildings, crops, forests, or other resources still attached
			 to or within the land or improvements or fixtures permanently attached to
			 the land or a structure on it, including any interest, benefit, right, or
			 privilege in such property.
			4.Transparency and public accessThe Secretary shall—
			(1)make the cadastre publically available on the internet in a graphically geo-enabled and searchable
			 format;
			(2)ensure that the inventory referred to in section 2 includes the identification of all lands and
			 parcels suitable for disposal by Resource Management Plans conducted for
			 pursuant to the Federal Land Policy and Management Act of 1976 (FLPMA, 43
			 U.S.C. 1711 et. seq.); and
			(3)in consultation with the Secretary of Defense and the Secretary of Homeland Security, prevent the
			 disclosure of any parcel or parcels of land, and buildings or facilities
			 thereon, or information related thereto, if such disclosure would impair
			 or jeopardize the national security or homeland defense of the United
			 States.
			5.Right of actionNothing in this Act shall create any substantive or procedural right or benefit.
		
	
		December 22, 2014Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
